267 F.2d 689
Adele COMPETELLO, Appellantv.Roger W. JONES, Chairman, United States Civil Service Commission, et al., Appellees.
No. 14862.
United States Court of Appeals District of Columbia Circuit.
Argued May 6, 1959.
Decided May 21, 1959.

Mr. David M. Klinedinst, Washington, D. C., for appellant.
Mr. Jerome A. Cohen, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Carl W. Belcher, Asst. U. S. Atty., were on the brief, for appellees. Mr. Harold D. Rhynedance, Jr., Asst. U. S. Atty., also entered an appearance for appellees.
Before BAZELON, FAHY and BASTIAN, Circuit Judges.
PER CURIAM.


1
This appeal is from an order of the District Court granting the motion of appellees (members of the United States Civil Service Commission, and the Secretary of the Interior) and dismissing appellant's complaint for restoration of employment status in the Classified Civil Service.


2
Briefly these are the pertinent facts. Appellant submitted her resignation following (1) receipt of written notice of a proposal to separate her from the Civil Service but before any further action thereon, and (2) the advice of officials of the employing agency that the charges would not be withdrawn but would remain in her personnel file with her answer thereto. The resignation was accepted. Thereafter appellant received a copy of the Notification of Personnel Action (Standard Form 50) which recorded her resignation and noted that it had been accepted while removal charges were pending but before final decision was reached.


3
Appellant thereupon requested withdrawal of her resignation on the ground that she would not have resigned had she known that such a notation would appear. The request was denied by the employing agency and appellant sought review by the Civil Service Commission. The Commission held that the resignation was voluntary and hence it had no power to entertain the appeal.


4
We think the District Court was correct in granting summary judgment for the appellees and in dismissing the suit.


5
Affirmed.